Citation Nr: 1007630	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-19 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania



THE ISSUES


1.  Entitlement to service connection for a skin disability, 
to include leishmaniasis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease (DDD) of the thoracic 
and lumbar spine.





ATTORNEY FOR THE BOARD


D. Bredehorst




INTRODUCTION

The Veteran served on active duty from August 1984 to 
September 2004.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Pittsburgh RO that granted service connection of a 
thoracic and lumbar spine disability, rated 0 percent, and 
denied service connection for a skin disability to include 
leishmaniasis.  A February 2006 rating decision increased the 
rating for the back disability to 10 percent, effective the 
day following separation from service.  The Veteran requested 
a Travel Board hearing; however, he failed to appear.  In 
October 2007 and September 2008, the matter was remanded.

The matter of entitlement to service connection for a skin 
disability to include leishmaniasis is being remanded to the 
RO.  VA will notify the Veteran if any action on his part is 
required.


FINDING OF FACT

Throughout the appeal period, forward flexion of the lumbar 
spine was not less than 85 degrees and the combined ranged of 
motion was not less than 220 degrees; there were no 
neurological manifestations associated with his service-
connected thoracic and lumbar spine disability; and there was 
no ankylosis of the entire thoracolumbar spine or 
incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for DDD of the thoracic and lumbar spine are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.71a, Diagnostic Code (Code) 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

As the September 2005 rating decision on appeal granted 
service connection for thoracic and lumbar DDD, and assigned 
a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  The question of whether a further 
VCAA letter for such "downstream" issues is required was also 
addressed by the VA Office of General Counsel in VAOPGCPREC 
8-2003 (Dec. 22, 2003).  In this opinion, the General Counsel 
held that, in such circumstances, a Statement of the Case 
(SOC) was required in cases involving a "downstream" issue, 
but 38 U.S.C.A. § 5103(a) did not require separate notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  Id.  In this case, the necessary SOC was 
issued in May 2007.  The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements."  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  All evidence constructively 
of record has been secured.  The RO arranged for VA 
examinations.  McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  Thus, VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.


Increased Rating Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration, but have not been 
assigned by the RO.  As explained below, the Board finds that 
no "staged" ratings are warranted.

On December 2005 VA examinations, the Veteran complained of 
intermittent pain in the lower dorsal and lumbosacral region; 
the lower dorsal had radiation anteriorly.  He also reported 
paresthesias in the anterior thighs proximally that lasted 
from seconds to 15 minutes.  His occupation after service had 
been as a traveling salesman and he indicated that he had 
some discomfort at times getting into and out of his car.  He 
also complained of pain and soreness in his back with the 
prolonged sitting, standing, and bending requirements of his 
job.  Turning his body to look behind him while driving or to 
back his car up increased his back pain.  The Veteran 
reported that his back seemed to improve during the summer of 
2005 but that by the end of the summer the pain had returned 
and was worse.  He also had additional symptoms of tingling 
in the left leg and a burning sensation down both legs to his 
knees.  These episodes lasted from 30 seconds to 15 minutes 
and he was incapacitated at these times.  He had flare-ups 
once every 2 weeks that lasted from 1 hour to 2 days and 
resolved on their own.  He denied bowel or bladder 
incontinence during these episodes and he could still 
function.  During periods of severe burning, he could not 
function.  He had difficulty putting on socks but he could 
still accomplish this without assistance.  Recreational 
activities were also difficult.

On physical examination, there was tenderness to palpation 
approximately at T3 and L1-2.  There was no swelling, 
redness, or obvious deformity.  The straight leg test was 
negative.  Forward flexion of the thoracolumbar spine was to 
90 degrees with pain beginning at 45 degrees and increasing 
until the end range was reached.  Extension was from 0 to 15 
degrees with the last 15 degrees lost due to increased pain.  
Bilateral lateral flexion and rotation were from 0 to 30 
degrees with increased pain at the end range.  Pain was noted 
as the most limiting factor.  There was no weakness, 
decreased endurance, decreased motion, or fatigability with 
repetitive motion.  X-rays revealed minimal degenerative 
changes in the lumbar and thoracic spine.

On September 2009 VA examination, the Veteran complained of 
intermittent back pain throughout the day.  His back pain 
ranged in severity from 2/10, as it was at the time of the 
examination, to 6/10 or 7/10, which was with activity.  The 
pain was worse with movement, prolonged sitting, or walking 
more than 30 to 45 minutes.  He had a component of lower 
extremity pain that was generally on the outside of his hips 
and extended to his knees but not below the knees.  The 
Veteran indicated that he did not have flare-ups or 
incapacitating episodes of pain.  There were no bladder or 
bowel symptoms.  His gait was normal and he did not use 
assistive devices to walk.  He could walk 300 meters before 
he experienced pain and he had no problems such as falling or 
being unsteady.  No physician had ordered bed rest.  The 
Veteran had a desk job doing background investigations.  He 
performed all maintenance chores at his home.

On physical examination, there was no tenderness to palpation 
throughout the entire length of the thoracolumbar spine.  
There were no muscle spasms or guarding.  His gait was normal 
and he walked on his heels and toes without difficulty.  
Flexion of the thoracolumbar spine was from 0 to 85 degrees, 
extension was from 0 to 25 degrees, bilateral lateral flexion 
was from 0 to 25 degrees, and bilateral rotation was from 0 
to 30 degrees.  These ranges were accomplished without pain 
and there was no change in these ranges with repetitive 
motion.  There was no weakness, excessive fatigability, 
incoordination, flare-ups, or pain with repetitive motion.  
Neurologically, light touch sensation was equal in both lower 
extremities.  Deep tendon reflexes were 2+ and symmetric in 
both knees and ankles.  Strength was 5/5 in hip flexion and 
extension, knee flexion and extension, ankle dorsiflexion and 
plantar flexion, and great toe extension.  The physician 
opined that the Veteran's lower extremity symptoms were not 
connected to his back due to the fact that they did not 
radiate below the knee.  He added that the hallmark classic 
finding of radiculopathy was pain that went below the knee 
and radiated into the foot.  The Veteran only reported that 
the pain radiated from the hip to his knee.  Since the 
physician attributed the lower extremity symptoms to other 
factors, he opined that there were no separate ratable 
neurologic residuals that were manifestations of the 
Veteran's degenerative disc disease.  He noted that the 
Veteran did not have much functional loss due to his back.  
The posture was preserved and there was no ankylosis.  

The Veteran's thoracic and lumbar spine disability is rated 
under 38 C.F.R. § 4.71a, Code 5243.  The rating schedule 
provides that DDD may be evaluated under a General Rating 
Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of more 
of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.

A 30 percent rating is for assignment for favorable ankylosis 
of the entire cervical spine.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.  
Id. 

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.

The Board finds that throughout the appeal period, there was 
no significant worsening of the symptoms or level of severity 
associated with the DDD of the thoracolumbar spine; thus, 
staged ratings are not warranted.  The criteria have not been 
met for a rating in excess of 10 percent since forward 
flexion has been limited to no greater than 85 degrees, the 
combined range of motion has been no less than 220 degrees, 
and there is no ankylosis of the entire thoracolumbar spine.  
Further, there was no evidence of guarding or muscle spasm, 
and Veteran's gait was normal and there was no abnormal spine 
contour.

Since the 2009 VA examiner opined that the Veteran does not 
have neurological abnormalities associated with his DDD of 
the thoracic and lumbar spine, there is no separately ratable 
neurological disorder.  

The Board notes that, in the alternative, Code 5243 may be 
rated based under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  This formula 
provides that a 10 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  A 
20 percent rating is awarded for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months. A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks during the 
past 12 months.  A maximum 60 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a.  

Note 1 to the rating criteria provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  As 
the Veteran has not had incapacitating episodes, as defined, 
there is no basis for rating his spine disability under this 
alternate formula.  

The Board has also considered whether the Veteran's thoracic 
and lumbar disability should be forwarded to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration; however, the record does not show that during 
the appeal period the Veteran's DDD of the thoracic and 
lumbar spine required frequent hospitalization, caused marked 
interference with employment, or involved other symptoms of 
like gravity.  See 38 C.F.R. § 3.321.  While he reported some 
back discomfort when he was employed as a traveling salesman, 
there is no indication that he missed a significant amount of 
work his disability or that the discomfort caused 
interference above and beyond that contemplated by his 
current schedular rating.  

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. At 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.  When comparing the Veteran's disability 
level and symptomatology to the rating schedule, the degree 
of disability throughout the appeal is contemplated by the 
rating schedule.  Therefore, there is no indication that the 
average industrial impairment from the disability would be in 
excess of those contemplated by the assigned rating.  Under 
these circumstances, referral for ran extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for DDD of the thoracic and 
lumbar spine is denied.

REMAND

Following the development undertaken pursuant to the Board's 
September 2008 remand instructions the AMC issued a 
supplemental statement of the case (SSOC) that only addressed 
the rating of the Veteran's thoracic and lumbar disability; 
it failed to readjudicate the claim of service connection for 
the Veteran's skin disability, to include leishmaniasis.  
Since the matter was not readjudicated, as requested, it must 
be remanded for compliance with the Board's remand.  A remand 
by the Board confers upon the veteran, as a matter of law, 
the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC will readjudicate the claim 
for service connection for a skin 
disability, to include leishmaniasis.

2.  If the benefit remains denied, the 
AMC must furnish the Veteran and his 
representative an appropriate SSOC.  
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


